UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4157
MARCUS TYRONE WILLIAMSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-00-288)

                      Submitted: August 10, 2001

                      Decided: September 17, 2001

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Benjamin H. White, Jr., United States Attorney, Lisa B. Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                    UNITED STATES v. WILLIAMSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Marcus Tyrone Williamson appeals his 120-month custodial sen-
tence entered on his guilty plea to one count of possession of a fire-
arm by a felon in violation of 18 U.S.C.A. § 922(g)(1) (West Supp.
2000). Williamson noted a timely appeal, and his counsel filed a brief
pursuant to Anders v. California, 386 U.S. 738, 744 (1967), in which
he represents that there are no arguable issues of merit in this appeal.
However, in his brief, counsel addressed whether his failure to file a
motion to suppress evidence relating exclusively to a count the Gov-
ernment agreed to dismiss as part of Williamson’s plea agreement
could constitute ineffective assistance of counsel.

   In order for a defendant to challenge his conviction on direct
appeal based on his counsel’s ineffectiveness, that ineffectiveness
must conclusively appear on the face of the record. See United States
v. Martinez, 136 F.3d 972, 979 (4th Cir. 1998). Here, Williamson’s
plea agreement, which contemplates the dismissal of count one, fore-
closed the necessity of filing a motion to suppress evidence relating
to that count. Accordingly, because the record does not conclusively
show that Williamson’s counsel was ineffective, we agree that this
issue is meritless.

   In accordance with Anders, we have reviewed the entire record and
find no reversible error. Williamson’s conviction and sentence are
therefore affirmed. However, this Court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
counsel may then move in this court for leave to withdraw from repre-
sentation, by a motion stating that a copy thereof was served on the
client. In light of these requirements, we deny Williamson’s counsel’s
motion to withdraw as premature. We dispense with oral argument
                    UNITED STATES v. WILLIAMSON                      3
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid the decisional
process.

                                                          AFFIRMED